I concur in the judgment. If the evidence had proved that the defendant acquired his ownership of the weapon before the statute went into effect, I would hold that he may not, by mere legislative fiat, be convicted of a crime for continuing to own and possess that which had lawfully become his property. A person may not thus be deprived of his property without due process of law. But the only evidence here is that he possessed the weapon several months after the act in question became a law. This was, prima facie, an unlawful possession by him, *Page 475 
since he had been convicted of a felony against the property of another. In the absence of any other evidence, I think that appellant is not in a position where he can successfully contend that the effect of the statute is to deprive him of property without due process of law.